Citation Nr: 1533142	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  07-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected chronic low back strain with degenerative disc disease.

2. Entitlement to an initial compensable rating for service-connected dyshidrotic eczema and herpes simplex. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to December 1982 and from December 1982 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This case was most recently before the Board in September 2013 when it was remanded for additional development.  It has returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2013 remand, the Board requested that the RO, with the Veteran's cooperation, schedule spine and skin examinations during episodes of flare-ups of each disability.  Efforts to do so were to be documented.  If such was not possible, the reasons were to be "explicitly noted in the examination report."  While the AMC's request for examination noted the need to schedule the exams during periods of flare-up, there is no indication that any attempt was made to schedule the Veteran's examinations during a flare-up.  There is likewise no evidence that there was a flare-up of either disability during the respective examination, and no justification as to why this was not possible in either examination report.  

Further, the Board requested that the VA skin examination was to be performed by a VA dermatologist.  Unfortunately, the June 2014 VA examination report indicates that it was completed by a physician of Internal Medicine.  While it is not the Board's intent to denigrate the credentials and qualifications of the staff physician involved, it is nevertheless obligated by law to insist that the AOJ fully comply with its prior remand instructions.

Accordingly, as there has not been substantial compliance with the Board's September 2013 remand order, a remand of the issues is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Accordingly, the case is REMANDED for the following action:

1. After requesting any necessary releases, obtain any updated VA and private treatment records regarding the Veteran's service-connected low back and skin disabilities.

2. After completing the above development, attempt to schedule the Veteran for VA examinations with a spine specialist for his service-connected spine disorder and with a VA dermatologist for his service-connected skin disabilities during a flare-up.  If this is not possible, the reason(s) it is not possible must be explicitly noted in the examination record, and efforts to coordinate with the Veteran for examinations during episodes of flare-up must be documented.  Similarly, if examinations by specialists is not possible, an explanation should be provided.

Regarding the low back, the examiner is to address:

a) Range of motion of the thoracolumbar spine in degrees of forward flexion, extension, right and left lateral flexion, and right and left rotation, and any additional functional loss due to pain, weakness, fatigability, pain on movement, including during flare-ups or with repetitive use.  If feasible, any additional functional loss should be expressed in terms of degrees of additional limitation.

b) Any objective neurological abnormality, including the service-connected radiculopathy of the left lower extremity. 

c) Any incapacitating episodes, necessitating bed rest and treatment by a physician, and the total duration of the incapacitating episodes during the past 12 months.

d) Whether there is favorable or unfavorable ankylosis of the thoracolumbar spine, or of the entire spine.

Regarding the skin, the examiner is to address:

a) All signs and symptoms attributable to the Veteran's service-connected dyshidrotic eczema and herpes symplex, to include any scars.  The current skin findings should be described in detail.

b) The percentage of the Veteran's entire body and the percentage of exposed areas that are affected by the service-connected dyshidrotic eczema and herpes symplex.

c) With regard to the head, face and neck, the examiner should address the presence or absence of visible or palpable tissue loss, gross deformity or distortion of any features or paired features, and any of the eight characteristics of disfigurement (found in Note 1, 38 C.F.R. § 4.118, DC 7800) due to the Veteran's dyshidrotic eczema and herpes symplex.  The examiner should also address the extent of total involved surface of the head, face or neck, in terms of total square inches, by the examiner's best approximation.

d) Whether the Veteran's dyshidrotic eczema and herpes symplex have required the use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the extent of that usage during the past 12-month period.

3. Then, readjudicate the remanded claims.  If any benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


